UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6495


DARRELL HARRIS,

                     Petitioner - Appellant,

              v.

WARDEN HUDGINS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:20-cv-00096-TSK-MJA)


Submitted: November 17, 2021                                      Decided: January 13, 2022


Before NIEMEYER and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Darrell Harris, a federal inmate, appeals the district court’s order denying his appeal

from the magistrate judge’s decision denying his motion for bond. Harris sought his release

while the district court considered his 28 U.S.C. § 2241 petition. While Harris’ appeal was

pending in this court, the district court denied Harris’ § 2241 petition on November 15,

2021. Accordingly, Harris’ interlocutory appeal from the denial of bond is moot.

        In his informal brief, Harris petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his § 2241 petition. He seeks an order from

this court directing the district court to act. As noted, our review of the district court’s

docket reveals that the district court recently denied the § 2241 petition on November 15,

2021.

        Accordingly, we dismiss the appeal from the district court’s order and deny the

mandamus petition.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                               2